14 N.Y.2d 960 (1964)
In the Matter of the Claim of William S. George et al., Appellants. Martin P. Catherwood, as Industrial Commissioner, Appellant-Respondent, and General Motors Corporation, Respondent.
Court of Appeals of the State of New York.
Submitted September 28, 1964.
Decided October 1, 1964.
Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon certain questions under the Constitution of the United States, viz.: Respondant contended that the payment of unemployment benefits would violate the equal protection, due process and commerce clauses of the *961 Constitution of the United States in that respondent, which has a single Employer's Account under the Unemployment Insurance Law, may not constitutionally be compelled to pay benefits to strikers based on the narrow criterion of the site of "establishment" of the origination and/or termination of a strike or industrial controversy either within or without the State of New York or at different sites within the State, where all of such claimants are equally involved and participated in such strike or industrial controversy. The Court of Appeals passed upon such questions and held that the payment of such benefits in no way violated the Constitution of the United States. [See 14 N Y 2d 234.]